Citation Nr: 9905661	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-06 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating for generalized anxiety 
disorder greater than 10 percent.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an increased evaluation for a 
generalized anxiety disorder from noncompensable to 10 
percent, effective from February 9, 1996.  


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is productive 
of mild social and industrial impairment.  

2.  The veteran's generalized anxiety disorder is productive 
of mild occupational and social impairment or occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for a generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 38 C.F.R. § 4.132, Diagnostic Code 9400, 9440 
(1998); 4.130, Diagnostic Code 9400 (1996-1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran was initially granted service connection for a 
psychoneurosis, anxiety state, in November 1945.  In February 
1996, the veteran reopened his claim, seeking a compensable 
evaluation for his neuropsychiatric condition, stating that 
his VA records would show continued treatment for mental 
illness since discharge from service.  In August 1996, the RO 
granted a 10 percent evaluation for generalized anxiety 
disorder, effective from the date of his claim.  The veteran 
appealed.  

Evidence submitted in support of the claim includes VA 
outpatient treatments records from the San Juan VA Medical 
Center for the period October 1987 to January 1996.  None of 
these records refers to treatment for a neuropsychiatric 
disorder, although a November 1993 Medical Certificate noted 
that the veteran had requested a neurology appointment 
because of "memory changes," for which he reportedly was 
being treated.  

In April 1996, the veteran underwent a VA mental disorders 
examination.  The examiner noted that the veteran came to the 
office by himself and was examined directly.  The claims file 
was reviewed and disclosed no evidence of psychiatric 
hospitalizations.  Reported medical history revealed that he 
was apparently not following any organized psychiatric 
treatment and had not been taking any medication for a 
psychiatric disorder.  He had not worked in the past four 
years, although he formerly had owned and worked in several 
businesses.  Subjectively, the veteran complained of 
depression.  He was noted to be quite verbose and a somewhat 
thoughtful individual, who lived alone in housing for the 
elderly.  He stated that he sometimes was forgetful, 
especially as to recent events.  Examination revealed that 
the veteran was tall and looked younger than his stated age.  
He dressed casually, appeared clean, and was cooperative, 
spontaneous, and expressed himself freely.  He was not 
delusional, had no perceptive disorder, and was oriented.  
The examiner did note lapses in recent memory retention, 
along with some slowness in thinking ability.  He seemed to 
be above average in intelligence.  Although some tension was 
detected in his affect, there were no depressive signs or 
suicidal ruminations.  His judgment was preserved, and he was 
found competent and able to manage funds.  He differentiated 
well between right and wrong.  The Axis I diagnosis was mild 
generalized anxiety disorder.  The Axis V, Global Assessment 
of Functioning, was considered to be 60.  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996, following the reopening of this claim.  Where a law or 
a regulation changes after a claim has been filed or 
reopened, but before the administrative judicial process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  It 
is noted that the RO has evaluated this disability under both 
the third and fourth editions of the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, with notice to the veteran as to the 
new regulations.  As noted, however, since the veteran's 
claim for an increased rating for an anxiety disorder was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  

Under the old criteria, a 30 percent disability rating is 
warranted when there is a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent disability is warranted 
when there is evidence of emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A disorder is noncompensable when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  

In evaluating impairment resulting from psychiatric disorders 
under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability 
contemplates those abnormalities of conduct, judgment, and 
emotional reaction which affect economic adjustment, i.e., 
which produce impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1996).  Great emphasis is placed upon the full 
report of the examiner which is descriptive of actual 
symptomatology.  On the other hand, the examiner's 
classification of the disease is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).  

A 30 percent evaluation under the above code comports with a 
"definite" impairment.  In Hood v. Brown, 4 Vet. App. 
301 (1993), the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

In reviewing the veteran's symptomatology under these 
criteria, the Board finds that the veteran does not have more 
than mild social and industrial impairment due to his anxiety 
disorder.  Based on VA examination, his main symptoms were 
noted to be subjective feelings of depression and some lapses 
in recent memory retention, characterized by the examiner as 
mild.  The Board thus finds that his emotional tension and 
anxiety are productive of mild social and industrial 
impairment, equivalent to a 10 percent disability evaluation.  

Under the revised code, 38 C.F.R. § 4.130, Code 9411, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss,(such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication.  If a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, the 
disorder is noncompensable.  

The veteran is not under any medication or psychiatric 
treatment.  Although he complained of depression, the 
examiner found no depressive signs.  He has mild memory loss 
for recent events and symptoms of tension, but, overall, the 
anxiety disorder was found to be mild.  Entitlement to a 
rating greater than 10 percent under the old rating criteria 
is not warranted.  On the other hand, there was no evidence 
of suspiciousness, panic attacks, or chronic sleep 
impairment, which might warrant a 30 percent evaluation under 
the new regulations.  A 10 percent evaluation thus 
corresponds most closely with the veteran's symptoms.

Accordingly, a disability rating greater than 10 percent for 
a generalized anxiety disorder is denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

A disability evaluation greater than 10 percent for a 
generalized anxiety disorder is denied.



		
	NANCY I. PHILLIPS		
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

